           Case 6:20-cv-00505-ADA Document 40 Filed 12/08/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE WESTERN DISTRICT OF TEXAS

                                         WACO DIVISION


   NEONODE SMARTPHONE LLC,

                                           Plaintiff,
                                                          Civil Action No. 6:20-cv-00505-ADA
                           v.
                                                          ORDER STAYING CASE PENDING
   APPLE INC.,                                            COMPLETION OF VENUE
                                                          DISCOVERY
                                         Defendant.

         Having considered plaintiff Neonode Smartphone LLC's ("Neonode") Notice Of

  Withdrawal From Stipulation Regarding Venue Discovery, and any response by Apple Inc.

  ("Apple") thereto, and good cause appearing, the Court hereby ORDERS as follows:

         (i)     the parties have until February 19, 2021 to complete venue discovery;

         (ii)    venue discovery is limited only by Fed. R. Civ. P. 26(b)(1) absent further order of

                 the Court or agreement of the parties;

         (iii)   Neonode shall have until March 5, 2021 to file its response to Apple's Motion to

                 Transfer Venue to the Northern District of California ("Motion to Transfer");

         (iv)    Apple shall have fourteen days from filing and service of Neonode's response to

                 file its reply brief in support of the Motion to Transfer; and

         (v)     all other deadlines provided in the Amended Agreed Scheduling Order [Dkt. #35]

                 are vacated pending resolution of the Motion to Transfer.



SIGNED this 8th day of December, 2020                   HON. ALAN D ALBRIGHT
                                                        UNITED STATES DISTRICT JUDGE
